                                                      Case 2:20-cv-02233-KJD-EJY Document 10 Filed 01/04/21 Page 1 of 2



                                    1           MONTGOMERY Y. PAEK, ESQ., Bar No. 10176
                                                AMY L. THOMPSON, ESQ., Bar No. 11907
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    3           Suite 300
                                                Las Vegas, NV 89169-5937
                                    4           Telephone:   702.862.8800
                                                Fax No.:     702.862.8811
                                    5           Email:       mpaek@littler.com
                                                             athompson@littler.com
                                    6
                                                Attorneys for Defendant
                                    7           DOMINO’S PIZZA LLC

                                    8                                           UNITED STATE DISTRICT COURT
                                    9                                                 DISTRICT OF NEVADA
                                10

                                11              EMMANUEL FLORES, on behalf of                    Case No. 2:20-cv-02233-KJD-EJY
                                                himself and all others similarly situated,
                                12
                                                                   Plaintiff,
                                13                                                               STIPULATION AND [PROPOSED]
                                                vs.                                              ORDER TO EXTEND TIME FOR
                                14                                                               DEFENDANT TO FILE RESPONSE TO
                                                DOMINO’S PIZZA LLC; and DOES 1                   PLAINTIFF’S COMPLAINT
                                15              through 50, inclusive,
                                                                                                 (Second Request)
                                16                                 Defendant(s).
                                17

                                18                       Plaintiff Emmanuel Flores (“Flores”) and Defendant Domino’s Pizza LLC (“Defendant”), by

                                19              and through their attorneys of record, stipulate to extend the time for Defendant to respond to

                                20              Plaintiff’s Complaint by two additional weeks from January 8, 2021 to and including January 22,

                                21              2021. This extension is necessary as counsel for Plaintiff and Defendant are in ongoing discussions

                                22              regarding an arbitration agreement and would like additional time to discuss this issue.

                                23              ///

                                24

                                25              ///

                                26

                                27              ///

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                    Case 2:20-cv-02233-KJD-EJY Document 10 Filed 01/04/21 Page 2 of 2



                                    1                    This is the second request for an extension to respond to the Complaint. This request is made

                                    2           in good faith and not for purpose of delay.

                                    3           Dated: January 4, 2021                    Dated: January 4, 2021
                                    4           Respectfully submitted,                        Respectfully submitted,
                                    5

                                    6           Joshua D. Buck                                  Amy L. Thompson
                                                MARK R. THIERMAN, ESQ.                         MONTGOMERY Y. PAEK, ESQ.
                                    7           JOSHUA D. BUCK, ESQ.                           AMY L. THOMPSON, ESQ.
                                                LEAH L. JONES, ESQ.                            LITTLER MENDELSON, P.C.
                                    8           JOSHUA R. HENDRICKSON, ESQ.
                                                THIERMAN BUCK LLP                              Attorneys for Defendant
                                    9                                                          DOMINO’S PIZZA LLC
                                                CHRISTIAN GABROY, ESQ.
                                10              KAINE MESSER, ESQ.
                                                GABROY LAW OFFICES
                                11
                                                Attorneys for Plaintiff
                                12              EMMANUEL FLORES
                                13                                                            ORDER
                                14
                                                                                                      IT IS SO ORDERED.
                                15
                                                                                                      Dated this 4th day of January, 2021.
                                16

                                17

                                18                                                                    ______________________________________
                                19                                                                    UNITED STATES MAGISTRATE JUDGE

                                20
                                                4844-8010-3381.1 064114.1013
                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                 2.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
